Citation Nr: 9909894	
Decision Date: 04/09/99    Archive Date: 04/29/99

DOCKET NO.  97-07 767	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to an increased, compensable, evaluation for 
hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Michael F. Bradican, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1969 to 
December 1971.

This case arises before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of July 1996, from 
the Montgomery, Alabama, Regional Office (RO) of the 
Department of Veterans Affairs (VA).

The Board notes that the veteran has complained of tinnitus 
on the most recent two VA examinations.  In statements 
relating to this claim he has attributed this tinnitus to his 
acoustical trauma in service.  This issue has not yet been 
adjudicated by the RO and is therefore not before the Board 
at this time, however, the issue of service connection for 
tinnitus is referred to the RO for appropriate action.


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the veteran's claim has been developed.

2.  The veteran's hearing loss disability is manifested by 
hearing within normal limits in the right ear, and moderate 
to moderately severe high frequency sensorineural hearing 
loss in the left ear.


CONCLUSION OF LAW

The criteria for an increased evaluation for hearing loss are 
not met.  38 U.S.C.A. §§ 1155, 5107 (West 1991 and Supp. 
1998); 38 C.F.R. §§ 3.321, 4.85, 4.87 Diagnostic Code 6101 
(1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Generally, claims for increased evaluations are considered to 
be well grounded.  A claim that a condition has become more 
severe is well grounded where the condition was previously 
service connected and rated, and the claimant subsequently 
asserts that a higher rating is justified due to an increase 
in severity since the original rating.  Proscelle v. 
Derwinski, 2 Vet. App. 629, 632 (1992).  

The Board is satisfied that all relevant facts pertaining to 
the hearing loss disability have been properly developed.  
There is no indication that there are additional pertinent 
records which have not been obtained.  No further assistance 
to the appellant is required to comply with the duty to 
assist mandated by 38 U.S.C.A. § 5107.

The appellant claims that his hearing loss disability has 
worsened and warrants an increased disability rating.  
Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
The percentage ratings in the SCHEDULE FOR RATING DISABILITIES 
represent as far as can practicably be determined the average 
impairment in earning capacity resulting from such 
disabilities and their residual conditions in civil 
occupations.  38 C.F.R. § 4.1 (1998).  

Each disability must be considered from the point of view of 
the veteran working or seeking work.  38 C.F.R. § 4.2 (1998).  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (1998).  

Service connection for bilateral hearing loss was granted via 
a rating decision of July 1996.  An evaluation of 
noncompensable was assigned.

The report of a VA examination, conducted in May 1996, shows 
the veteran complaining of decreased auditory acuity in the 
left ear since his service in Vietnam.

Pure tone thresholds were as follows:

HZ		Left Ear			Right Ear

1000		10				10
2000		25				20
3000		55				20
4000		65				20
AVG		38.75				17.5

Speech recognition scores were 92 percent bilaterally.  The 
veteran described the gradual onset of tinnitus between 1975 
and 1976.  It was a unilateral periodic sound in the left 
ear.  He described it as ringing and stated that it occurred 
four to six times a week and lasted for a few minutes.  The 
veteran rated his tinnitus as between two and three on a 
scale of one to five.

The assessment was normal hearing in the right ear, and 
moderate to moderately severe high frequency hearing loss in 
the left ear.

The report of a VA examination, conducted in July 1997, shows 
pure tone thresholds as follows:

HZ		Left Ear			Right Ear

1000		10				10
2000		25				25
3000		55				20
4000		65				20
AVG		38.75				18.75

Word discrimination test scores were 96 percent in the right 
ear and 92 percent in the left ear.  He did not report any 
change in his tinnitus since the last evaluation, however, he 
rated the disability as moderate to severe at the time of 
this examination.  The assessment was hearing within normal 
limits for the right ear, and moderate to moderately severe 
high frequency sensorineural hearing loss in the left ear.

The veteran's sensorineural hearing loss is currently 
evaluated as noncompensable under Diagnostic Code 6101.  The 
evaluation of hearing impairment is required to be based on 
examinations using controlled speech discrimination tests 
together with results of a puretone audiometry test.  38 
C.F.R. § 4.85 (1998).  The results are charted on Table VI 
and Table VII.  The assignment of a disability evaluation for 
hearing loss is achieved by a mechanical application of the 
rating schedule to the numeric designations assigned after 
audiometric evaluations are rendered.  See Lendenmann v. 
Principi, 3 Vet. App. 345, 349 (1992). 

In this case, the average puretone decibel loss for the 
veteran's right ear, achieved by adding the loss at 1000, 
2000, 3000, and 4000 HZ and dividing by four, was 18.75.  The 
percent of discrimination was 96.  By intersecting the column 
in Table VI for average puretone decibel loss falling between 
0 and 41 with the line for percent of discrimination from 92 
to 100, the resulting numeric designation for the right ear 
is I. 

The average puretone decibel loss for the veteran's left ear 
was 38.75.  The percent of discrimination was 92.  The 
resulting numeric designation for the left ear is I. 

Reference is then required to Table VII for assignment of a 
percentage evaluation and assignment of a diagnostic code.  
With a numeric designation of I for the better ear and I for 
the poorer ear, the point of intersection on Table VII 
requires assignment of a noncompensable evaluation under 
diagnostic code 6101. 

The RO has applied the rating schedule accurately, and there 
is no basis under law for the assignment of a higher 
evaluation.



ORDER

Entitlement to an increased evaluation for hearing loss is 
denied.



		
	M. W. GREENSTREET
	Member, Board of Veterans' Appeals



 

